Title: James Brown to James Madison, 10 June 1827
From: Brown, James
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Paris
                                
                                June 10. 1827
                            
                        
                        The Packet which sailed from New York for Havre on the 1st Ulto. brought me your letter of the 12 of April
                            in which you request me on behalf of your University to ascertain how far the studies and acquirements of Mr Moncure
                            Robinson have qualified him for the Professorship of Mathematics in that Institution. I have seen Mr Robinson frequently
                            since he arrived in Europe, and feel much pleasure in bearing testimony to his amiable manners, excellent morals, and
                            great industry and facility, in the acquirement of useful information. Having the most entire confidence in his
                            ingenuousness and candor, I without making the most remote allusion to the object I had in view
                            asked him whether he had very particularly devoted his attention to the study of the higher branches of Mathematics. He
                            answered that whilst at College he had made rather an unusual proficiency in that branch of science, but that since his
                            arrival in Europe he had devoted his principal attention to the study of civil Engineering and had attended to Mathematics
                            only so far as they might be subsidiary to his great object which was that of becoming a practical Engineer. With this
                            object in view he has already visited most of the Canals and other publick works in England and in the South of France,
                            and the Minister of the Marines on my application has been so obliging as to give him permission to visit the Military
                            ports of Cherbourg and Brest. It is his present intention to pass through England and on his way to obtain permission to
                            visit the Docks at Plymouth and then return to the United States.
                        The Visitors will from what I have stated be able to decide whether the acquirements of Mr Robinson are such
                            as would enable him to enter on a Professorship at this time. He certainly has impressed me during his residence here with
                            so favorable an opinion of his industry and capacity, that I should not doubt of his qualifying himself in a very short
                            time (if he is not now qualified) to fill the vacant chair. If however the Visitors shall decide to look out for more
                            matured talents, Mr Robinson will find useful occupation in assisting the progress of those great internal Improvements
                            which are giving to the U States prosperity at home and reputation abroad.
                        Mrs. Brown joins me in expressing our sincere gratitude to Mrs. Madison for her kind recollection of us, and
                            we pray you to present to her our most affectionate & respectfull Complts. I am Dear Sir with the most
                            unfeigned regard Your faithfull & Obed Sert.
                        
                            
                                James Brown
                            
                        
                    